Case 1:18-cr-00348-JMS-MPB Document 2 Filed 10/18/18 Page 1 of 8 PagelD #: 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Indiana

 

 

 

United States of America )
V. )
) Case No.
) 1:18-mj-01015
)
MARK PRICE )
. )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 10/16/2018 in the county of Marion in the
Southern District of Indiana , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g)(1) Possession of a Firearm by a Prohibited Person

This criminal complaint is based on these facts:

aw Continued on the attached sheet. >

Complainang® sig signature

BRIAN CLANCY, a Agenct/ATF

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 10/18/2018 LuV e he sh

Judge signature

City and state: Indianapolis, IN Debra McVicker Lynch, U.S. Magistrate Judge

Printed name and title
Case 1:18-cr-00348-JMS-MPB Document 2 Filed 10/18/18 Page 2 of 8 PagelD #: 3

AFFIDAVIT IN SUPPORT OF APPLICATION

1. I, Brian Clancy, being duly sworn under oath, states as follows:
I. TRAINING AND EXPERIENCE

2. I am a Special Agent (SA) with the federal Bureau of Alcohol, Tobacco, Firearms,
and Explosives (ATF), a component of the United States Department of Justice, and have been so
employed since November 2015. In connection with official ATF duties, I investigate criminal
violations of federal laws, including, but not limited to, firearms offenses such as violations of
Title 18, United States Code, Sections 922(g) and 924(c). I have testified in judicial proceedings
and prosecutions for violations of firearms laws and robberies. I have also been involved in various
types of surveillance and in the debriefing of defendants, witnesses, informants, and others who
have knowledge of the use of firearms in conjunction with other criminal activities, including
distribution of controlled substances.

3. Prior to joining ATF, I was employed with the Joliet Police Department (JPD) in
Joliet, Illinois for five months as a patrol officer and was assigned to the Neighborhood Oriented
Police Team. Prior to working with JPD, I was employed by the Department of Homeland Security
as a Federal Air Marshal for over five years.

I. PURPOSE OF THE AFFIDAVIT

4. This affidavit is submitted in support of the arrest of Mark Price for committing the
crime of possession of a firearm and/or ammunition by a convicted felon in violation of Title 18,
United States Code, Section 922(g)(1).

5. The information set forth in this Affidavit is based upon my participation in this
investigation, interviews of witnesses, review of law enforcement reports, discussions with other

law enforcement officers involved in the investigation, and my experience and training. This
Case 1:18-cr-00348-JMS-MPB Document 2 Filed 10/18/18 Page 3 of 8 PagelD #: 4

Affidavit does not set forth each and every fact your Affiant has learned during this investigation,
but rather is provided solely for the purpose of establishing probable cause in support of the search
warrant and criminal complaint in this matter. The information contained in the following
paragraphs is either personally known to your Affiant or was told to your Affiant by other law
enforcement officers.
Il. PROBABLE CAUSE

6. On October 10, 2018, Mr. Mark PRICE (hereinafter PRICE) (B/M DOB 1/12/1990)
arrived at the business of Indy Trading Post, a firearms and ammunition dealer, located at 2851
Madison Avenue Indianapolis, Indiana 46225 within the Southern District of Indiana. On that visit
PRICE made a special order for ammunition and stated he wanted to use the range once the order
came in. Workers at Indy Trading Post asked PRICE for his ID to make the order. PRICE provided
his ID card. Workers at Indy Trading Post often conduct online records checks via a public website
(https://public.courts.in.gov/mycase) to review if a customer has any criminal history. Indy
Trading Post workers contacted SA Clancy when they saw PRICE was showing past felony
convictions for Aggravated Battery and Possession of a Firearm. SA Clancy confirmed the
convictions.

7. On October 16, 2018 at approximately 6:20 P.M. PRICE arrived at the business of
Indy Trading Post in a black Ford Escape bearing Indiana plate AJX318. PRICE entered the store
with a black female. PRICE stated he was there to pick up the magazine and also wanted to
purchase .40 S&W ammunition. A store clerk showed PRICE a box of Hornady .40 S&W caliber
ammunition. PRICE took possession of the box of ammunition and opened it to look at the live
rounds inside the box. PRICE stated he would like to purchase the ammunition. The black female

with PRICE also asked for a holster. PRICE went to the cash register and paid for both the
Case. 1:18-cr-00348-JMS-MPB Document 2 Filed 10/18/18 Page 4 of 8 PagelID #: 5

ammunition and holster. PRICE paid in cash from his pocket. PRICE exited the store with the
ammunition and magazine in his possession. PRICE’s possession inside the store and purchase of
ammunition is illegal under federal firearm laws.

8. On October 17, 2018, PRICE called the range and asked about using the range. SA
Clancy was notified by workers of Indy Trading Post that PRICE was going to visit the store again.
At approximately 12:05 P.M. PRICE arrived at Indy Trading Post again to use the shooting range
again in the black Ford Escape. PRICE had a female later identified as Jurnee Reveles enter the
store with him. PRICE stated that he and Reveles wanted to shoot and the magazine he purchased
the night prior was not the right magazine he wanted. ATF Special Agent Brian Clancy was on
scene acting in an undercover capacity and started to escort PRICE to the range, it was at that point
Task Force Officers Chris Heffner and Dave McDaniel along with SA Clancy arrested PRICE on
a federal outright for his possession of the ammunition the day prior. SA Clancy along with TFO
Heffner read PRICE his rights via an ATF Advise of Rights Form, PRICE stated he did not
understand and wished to speak with a lawyer. At this point only administrative questions were
asked to PRICE. |

9. It was at this point that SA Clancy contacted the Indiana Department of Corrections
Parole Agents as PRICE is on IDOC parole for a convicted of Unlawful Firearm Possession by a
Serious Violent Felon.

10. PRICE signed a Conditional Parole Release Agreement, State Form 23, from the
Department of Corrections, to be released to parole on or around January 4, 2018. The conditional
parole regulations read: I do hereby agree to abide by the following terms and conditions of parole
as established by the Department of Corrections and promulgated by the Indiana Parole Board

pursuant to IC 11-9-1-2; IC 1 1-13-3-4; IC35-50-6-1.
Case 1:18-cr-00348-JMS-MPB Document 2 Filed 10/18/18 Page 5 of 8 PagelD #: 6

11. There are ten regulations that he agreed to and signed on this form, the following
are pertinent in this investigation:

i. Abuse of Alcohol or Controlled Substance - I understand that the following
is a violation of my parole: a) Being intoxicated or b) Using, possessing, or
trafficking illegally in a controlled substance. Abuse of alcohol or drugs is
not a defense for violation of the parole release agreement.

ii. Criminal Conduct — I will not engage in conduct prohibited by federal or
state law or local ordinance.

iii. Firearms and Dangerous Weapons — I understand that carrying, dealing in
or possessing firearms, explosive devices or deadly weapons is a violation
of my parole released agreement.

iv. Home Visitation and Search — a) I will allow my supervising officer or other
authorized officials of the Department of Corrections to visit my residence
and place of employment at any reasonable time. b) I understand that I am
legally in the custody of the Department of Corrections and that my person
and residence or property under my control may be subject to reasonable
search by my supervising officer or authorized official of the Department
of Correction if the officer or official has reasonable cause to believe that
the parolee is violating or is in imminent danger of violating a condition to
remaining on parole.

12. Parole Agents Holser, Richardson, and CPO Hester arrived on scene at Indy
Trading Post to conduct a search for compliance of the vehicle PRICE arrived in and had direct

control of as the driver. During the compliance search CPO Hester located a Smith and Wesson
Case 1:18-cr-00348-JMS-MPB Document 2 Filed 10/18/18 Page 6 of 8 PagelD #: 7

40 caliber pistol in the center console. Once the firearm was located Parole Agents and CPO
Hester stopped their compliance search and notified SA Clancy who was on scene. SA Clancy
observed and confirmed the firearm in the center console and began the process for a warrant.

13. SA Clancy was granted a warrant for the vehicle and recovered a Smith and Wesson
40 S&W caliber pistol out of the center counsel and a baggie of suspected marijuana located in a
Clorox cleaning wipe container in the rear truck area of the vehicle.

14. SA Clancy, ATF, and IDOC Parole transported PRICE to his residence of 3863
Asbury St., Indianapolis, Marion County, Indiana, 4622, which his IDOC parole approved address.

15. | IDOC approached the house and knocked, no one answered. IDOC Agents opened
the door with PRICE’s keys that were located on him during his arrest by ATF. IDOC conducted
a safety sweep of the home prior to conducting a search for compliance and did not locate anyone
inside. Parole Agents then conducted a compliance search of the residence. PRICE was brought
into the house after the safety sweep and was seated in the kitchen with CPO Hester.

16. Parole Agents Holser, Richardson, and Steiner started their compliance search.
Agents started their search in a room they believed to be PRICE’s. IDOC agents located what they
believed to be marijuana roaches. Agents also smelled what they know through their training and
experience as law enforcement to be the odor of burnt marijuana in an ash tray next to the bed.
Agents also located a box of Hornaday .40 S&W caliber ammunition in a TV stand location near
the end of the bed in the same room. IDOC Agents also noticed in plain view mail in a second part
of the master bedroom with the name of Mark Price and address of the target residence.

17.  Atthis point Parole Agents stopped what they were doing and informed SA Clancy
with what they located so SA Clancy could apply for a search warrant. Parole Agents showed SA

Clancy the location of marijuana roaches, ammunition, and mail. Once SA Clancy entered the
Case 1:18-cr-00348-JMS-MPB Document 2 Filed 10/18/18 Page 7 of 8 PagelD #: 8

residence he smelt what he knows through his training and experience to be the odor of burnt
marijuana. SA Clancy continued to smell the odor as he entered the room believed to be PRICE’s
to observe the mail and ammunition.
18. SA Clancy applied for and was granted a state search warrant for the residence, a
vehicle on the property, and an outbuilding.
19. During the search warrant ATF and IDOC Parole located and recovered the
following:
a. A drug note pad with prices and amounts on a nightstand in the master bedroom,
b. A bag to a holster PRICE bought on 10/16/18 on a nightstand in the master
bedroom,
c. The ammunition and receipt PRICE purchased from Indy Trading Post on 10/16/18.
50 rounds of Hornaday .40 S& W ammunition in a TV stand in the master bedroom,
d. $1,038 dollars in cash. $470 that was hidden in a tin container inside a heating and
air conditioner vent, and $568 in a small box located on the same TV stand the
ammunition and receipt was in,
e. Two — suspected marijuana roaches in an ash tray next to the master bedroom bed,
f. A tool box that contained a firearm, firearm box, and assorted ammunition. The
make and the model is yet to be determined as it was not taken out of the toolbox
or handled by law enforcement so fingerprints and DNA testing could be
completed. This toolbox was found in the master bedroom closet which is PRICE’s
room along with his female partner,

g. A Ruger Mini 14 rifle located in the vehicle on the property,
Case 1:18-cr-00348-JMS-MPB Document 2 Filed 10/18/18 Page 8 of 8 PagelD #: 9

h. Mail that contained the name of PRICE and target residence address, in the master
bedroom,
20. | ATF confirmed PRICE has been previously convicted of a crime punishable by
more than one (1) year of imprisonment, including:

a. Aggravated Battery as a class B felony in Marion County Superior Court
under cause number 49G06-1101-MR-001185, on or about January 27, 20012, and;

b. Unlawful Possession of a Firearm by a Serious Violent Felon as a level 4
felony in Marion County Superior Court under cause number 49G06-1502-F2-004731, on
or about June 14, 2016. |
21. | The Hornady ammunition, Smith & Wesson handgun, and the Ruger firearm are

not manufactured in the state of Indiana and have travelled in interstate commerce.
IV. CONCLUSION
22. Based upon the above stated facts and attending circumstances, there is probable
cause to believe that Mark PRICE illegally possessed ammunition and firearms in violation of

Title 18, United States Code, Section 922(g)(1) on or about October 16, 2018.

 

Brian-Clancy, Specia{ Agent
Bureau of Alcohol, Tobacco,
Firearms, and Explosives

Subscribed and sworn before me the 18" day of October, 2018.

Mt A

Hon. Debra McVicker Wnch |
Magistrate Judge
Southern District of Indiana
